879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron v. AUSTIN, Disabled Veteran, Plaintiff-Appellant,v.Kenneth EASTON, Chairman Board of Veteran Appeals, Defendant-Appellee.
No. 89-1039.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 14, 1989.Decided:  July 17, 1989.Rehearing and Rehearing In Banc Denied Aug. 15, 1989.

Aaron A. Austin, appellant pro se.
Gary Edward Pullin (Office of the United States Attorney), for appellee.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron A. Austin filed suit contending that he was wrongfully denied veteran's disability benefits.  The district court dismissed the suit due to lack of subject matter jurisdiction in an opinion entered February 6, 1989.  Austin filed a notice of appeal on May 16, 1989.  Austin's appeal was thus untimely as it was not filed within 60 days of entry of the district court's order.  See Fed.R.App. 4(a).  Because the time period set forth in Rule 4 is jurisdictional, we cannot consider this case.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.